 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalHat Company,aWholly-Owned Sub-sidiary of Interco IncorporatedandTex Barnes.Case 14-CA-164078 September 1986SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 28 March 1984 the Board issued a Decisionand Order' in this proceeding. The Board found,inter alia,that the Respondent, a manufacturer ofhatsand caps that instituted a new method of cut-ting material at its Piedmont, Missouri plant, on 29November 1982 violated Section 8(a)(3) and (1) ofthe Act by setting the rate of pay of Tex Barnes, aleading unionadherent, at a level that substantiallydecreased his earnings as a cutter.The Respondent thereafter petitioned the UnitedStatesCourt of Appeals for the Eighth Circuit toreview the Board's Decision and Order. On 4 Sep-tember 1985 the court issued its decision,2 whichfound substantial evidence "to support the Board'sinitialdetermination that Barnes' union activitieswere a motivating factor in the [Respondent's]action" setting his new rate of pay for bulk cuttingat a level that substantially reduced hisearningsbelow his previous income. However, the court re-manded the case to the Board to determine wheth-er,underNLRB v. TransportationManagementCorp.,462 U.S. 393 (1983), that action would haveoccurred in the absence of Barnes'union activities.On 6 January 1986 the Board accepted theremand and the General Counsel and the Respond-ent filed statements of position on 22 January and 7February 1986, respectively.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has reconsidered its Decision andOrder in light of the entire record, the court's deci-sion, and the statements of position and has, forreasons given below, decided to affirm its conclu-sion that the Respondent violated Section 8(a)(3)and (1) of the Act by dealing withBarnes'pay ratein a mannerthatwould not have occurred if theRespondent had not desired to punish Barnes forhis union activities.The record shows that about 8 October 1982 theRespondent's general manager, Richard May, in-formed Barnes that the Respondent planned to1269 NLRB 539 (1984)2 771 F 2d 1170 (8th Cir 1985)change from cutting by the piece to bulk cutting3and thatBarneswould be paid at the "temporary"rate of 1.9 cents per cut subject to review. Shortlythereafter, Barnes complained to May that this ratewas too low to producean incomeequal to hispreviousearnings.May agreed that 1.9 cents percutwas too low and would result in decreasedincome for Barnes. In this connection, May toldBarnesthat Jim McGlynn, the Respondent's costaccountant manager,was responsible for establish-ing this rate, and that May might have to deny hisadmission concerning its inadequacy.McGlynn testified that this 1.9-cent rate "was setup [by him] with the idea that [Barnes]could dojust as well or better" with it. McGlynn also testi-fied that rate was temporary and subject to reviewbecause "we didn't know whether the rate wouldachieve [theRespondent'spurposeof havingBarnes] come out even . . . [or] go a little higher"than his previous income.As already indicated the 1.9-cent rate went intoeffect on 29 November 1982 when the Respondentcommenced the bulk cutting system at its Piedmontplant.This so-called "temporary" rate, which re-sulted in a reduction in Barnes' earnings, was notsubsequently reviewed and was still unchanged atthe time of the hearing in June 1983. McGlynn ex-plained that the rate had been in effect "for such ashort time" before Barnes filed an unfair laborpractice charge in January 1983 and that the Re-spondent decided against undertaking a reviewuntil the matter was "settled."It is clear from General Manager May's admis-sion that the Respondent knew some weeks in ad-vance of implementing the 1.9-cent rate that thisratewould fall short of its avowed objective tomatch or increase Barnes' previous income. TheRespondent's claim that in setting the rate at 1.9cents it was acting in the belief that it would meetitsavowed objective is therefore not sustainable.Further, if the rate was truly temporary, as the Re-spondent contends, it would have reviewed Barnes'earnings as promised to ascertain whether it was infactmeeting its professed desire to be "fair" toBarnes.The objective of the bulkmethod was, ac-cording to the Respondent, to reduce materialwaste, not labor costs. Yet the Respondent failed tomake any adjustments in the "temporary" rate de-spite the decline in Barnes' earnings under thatrate.The initiation of the instant unfair labor prac-tice proceeding by Barnes in January 1983 is nojustification for the Respondent's abandonment ofSAccording to the Respondent, the purpose of implementing the bulkcutting method was to reduce material waste281NLRB No. 53 INTERNATIONAL HAT CO.337itsplan to review and adjust the bulk cutting rateto raise Barnes'income to its previous level.As peviously stated,the Court agreed with theBoard that the General Counsel made a prima facieshowing that Barnes'union activities were "a moti-vating factor"in setting Barnes'rate per cut at alevel that substantially decreased his earnings. Inview of the Respondent's awareness that it was set-ting Barnes'rate at too low a level to achieve itsprofessed objective of maintaining his earnings andits failure to take corrective action either before orafter its change in method,we also conclude thatthe Respondent has not established that Barnes' de-creased earnings would have occurred in the ab-sence of his union activities.Thus, the Respondenthas failed to establish that implementation of thebulk cutting method itself, rather than the rate se-lected and maintained by the Respondent,precipi-tated Barnes'decreased earnings.Accordingly,we adhere to the Order previouslyentered in this case.ORDERThe National LaborRelations Board affirms theOrder entered on, 28 March 1984 in its Decisionand Order, 269 NLRB 539.